Title: From Alexander Hamilton to Robert R. Livingston, 29 July 1777
From: Hamilton, Alexander
To: Livingston, Robert R.


Head Quarters Coryells ferry [New Jersey]July 29th 1777
Dear Sir,
I have the pleasure of your favour of the 25th. I cannot be induced to think the enemy are so numerous as you apprehend, and would place no dependence on what is said either by deserters or prisoners, further than as it respects their own company, nor even that with regard to prisoners in general who commonly have their cue, as the phrase is, and know very well how to manufacture stories calculated to serve the purposes of the side they belong to. If we may judge at all from the state of the British and foreign regiments in Howes army, or the proportion of recruits they have had this year, we cannot but believe the representations you mention greatly exaggerated. Though the Northern army have not suffered much by action, they have probably suffered more by sickness than the Southern; for many accounts agree that they have been very sickly and particularly that there was a great mortality among them while lying at the Isle of Noix. From the estimate of the first prisoner, they must have been greatly reduced by some means or other, for it appears that before his company had been augmented by the 24 foreigners, it was only 26 strong; and it is very improbable it should have had so large an augmentation, for I am morally certain the regiments under Howe have not had fifty men each as recruits, and I see no reason to suppose Burgoignes could have had so much better luck. Eight companies at 26 men each amount to 208. Suppose each regiment to have received 100 recruits, which by every rule of comparison must be more than the truth. This brings a regiment to about 300 men. Ten regiments at 300 each amount to 3000, the number of British troops in Canada.

Again, if I am not mistaken, 4000 was the allotment of foreign troops for the Northern department. As the sickness spoken of fell chiefly upon them, they in all probability lost more in that way than they have gained in recruits. But even if this were not the case, they cannot exceed the original number, 4000 added to 3000 make 7000. Besides these there are the Grenadiers and light infantry. Of these there cannot be above eighteen companies each—which allowing them to contain every one [1]00 men amount to 1800—and this brings them to about 8.800 men in their whole force of British and foreign troops. Of these at least one sixth must be unfit for duty, by every calculation, which reduces the number of men fit for the field to about seven thousand five hundred. Part of these must be left in Canada, if it were for no other purpose than to guard their magazines, and for other duty of that kind. Nor could they with safety commit the charge of those things to the Canadians, many of whom are notoriously disaffected, and would be very likely to destroy instead of preserve them. From this view which I verily believe is too favorable to them, they cannot bring more than between six and seven thousand British & foreign troops to act out of Canada.
Out of these six or seven thousand, a considerable part must be left to Garrison Ticonderoga and secure their rear in case of accidents; for they could not without madness attempt to advance, and leave the posts behind them in a defenceless state. And they may be obliged to increase their attention to this matter by keeping a body of men somewhere about the grants which has been recommended. When this last deduction is made Burgoigne cannot advance with more than between five and six thousand men, to suppose him to act with his whole collective force; except Canadians and Indians who are not by any accounts numerous.
Let us now take a view of our own force. When Glovers Brigade gets up, and the recruits for the regiments there, now on their march, arrive, General Schuyler will have about five thousand Continental troops. Surely the Eastern states cannot sleep so soundly, when the danger is so imminent, but that they will reinforce him with 8 or 10000 militia. If this happens and He cannot stop General Burgoigne progress it must proceed from other causes than the want of men. With about the same army last year, General Washington kept Howe with 16. or 17000 men at bay.
Perhaps it may be said there will not be time to collect this force as the enemy are advancing with very great rapidity. I am much mistaken if there will not be abundant time. The nature of the ground, the difficulty of transporting the immense quantity of baggage provisions &c. necessary to accompany an army of 5000 men penetrating an enemys country, the want of waggons for the purpose, the impediments thrown in their way by cutting up the roads—all these obstacles will retard their march much more than is at first sight imagined; and will give full time to prepare them a good reception.
On the whole I am clearly of opinion, that unless Howe cooperates with Burgoigne against your state it has very little to fear; and I even doubt, if he goes to the Southward, whether Burgoigne will attempt to penetrate far. At present there is every appearance of a Southern expedition. Seventy Sail of the enemys fleet have been seen passing by little egg harbour making short tacks towards the capes of Philadelphia. Three divisions of the army are arrived here and at Howels ferry 4 miles up. One is coming on by way of Princeton &c. Another coming after us by way of Morris Town. I wish this last to halt there. Two Brigades more have been ordered to cross the North River and wait further orders. We shall not however pass the Delaware ’till we hear of the arrival of the enemy in the capes of Philadelphia. Nor will those two Brigades be ordered on ’till the same event takes place. We shall act the most cautious part possible in our circumstances.
I communicated your letter to the General. He agrees with me, in point of the enemy’s numbers. With respect to animating the Eastern states, he has written the most urgent letters to their several assemblies, which I am in hopes will answer the end you propose from sending persons to each of them.
It were to be wished your forts and ships were well supplied with Cannon; but it is wholly out of the General’s line to strip the ships to the Eastward of their cannon for that purpose. If your Convention were to make application to the Congress or board of war it might succeed; but I should have very little hope of it.
I am with great esteem   Dr Sir   Your most Obedt
Alexr. Hamilton
